******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
SAVERIO SORRENTINO v. KATHRYN SORRENTINO
                (AC 36396)
                 Sheldon, Keller and Lavery, Js.
      Argued April 21—officially released September 22, 2015

   (Appeal from Superior Court, judicial district of
 Fairfield, Hudock, J. [dissolution judgment]; Klatt, J.
[motion for contempt; order vesting custody of minor
                  child in plaintiff].)
  Kathryn Sorrentino, self-represented, the appellant
(defendant).
  Saverio Sorrentino, self-represented, the appellee
(plaintiff).
                          Opinion

   LAVERY, J. The self-represented defendant, Kathryn
Sorrentino, appeals from several postdissolution orders
of the trial court.1 The sole claim raised by the defendant
on appeal is that the court improperly interpreted an
order modifying the visitation rights of the self-repre-
sented plaintiff, Saverio Sorrentino, with respect to the
parties’ minor child. Specifically, the defendant claims
that the court improperly determined in a contempt
hearing, on November 8, 2013, that an earlier ruling of
the court, on April 15, 2010, did not modify the court’s
orders entered at the time of the dissolution judgment,
which incorporated the parties’ original parenting plan
with respect to visitation on holidays. The appeal chal-
lenging the November 8, 2013 order of the court is
dismissed as moot. The judgment is affirmed in all
other respects.
   The record reveals the following relevant facts and
procedural history. The parties raised two children dur-
ing their marriage, one of whom is a minor. On Novem-
ber 29, 2007, the court dissolved the parties’ marriage.
The dissolution judgment incorporated by reference a
joint parenting plan, dated May 30, 2007, in which the
parties agreed to joint legal custody of the minor chil-
dren,2 with the defendant having physical custody. The
parenting plan provided that the plaintiff was to see
the children at specified times each weekend, and it
also included provisions for midweek and holiday visi-
tation.3
  The defendant subsequently filed a motion to modify
the joint parenting plan. On April 15, 2010, the court,
Pinkus, J., held a hearing on the motion. The plaintiff
was not present at the hearing. The defendant requested
a modification of the plaintiff’s visitation rights on Sat-
urdays and Sundays. During the hearing, there was no
discussion regarding the visitation rights of the plaintiff
on holidays and during vacations. The court entered
the following order: ‘‘Plaintiff shall have visitation with
his minor son on Saturdays from 1-5 p.m., Sundays from
3-6 p.m.’’
  In May, 2013, the plaintiff filed a motion for contempt
claiming that the defendant was violating the parenting
plan. The plaintiff claimed that the defendant had not
permitted him to visit with his children on holidays and
during vacation periods over the past several years,
and that he was not included in any decisions that the
defendant made regarding the children. The defendant
countered that the April 15, 2010 order modified the
May, 2007 parenting plan, including the rights of the
plaintiff to visitation on holidays and during vacation
periods.
  On November 8, 2013, the court, Klatt, J., held a
hearing on the plaintiff’s contempt motion. During this
hearing, the court appointed a guardian ad litem, but
did not rule on the contempt motion. The court ordered
the parties to comply with the May, 2007 parenting plan,
which provided that the plaintiff ‘‘shall have frequent,
reasonable and liberal parenting time with the chil-
dren,’’ in addition to visitation on holidays and during
vacations. The court indicated explicitly that the April
15, 2010 order did not revise or modify the May, 2007
plan regarding holiday parenting time, and it ordered
the parties to comply with that plan in light of an upcom-
ing holiday. Specifically, the court stated: ‘‘I will indicate
for the record [that the April 15, 2010 order] does not
. . . revise or modify the [May, 2007] parenting plan
regarding holiday parenting time which means as of
this Thanksgiving, you are both ordered to comply with
the holiday parenting plan as agreed to in the divorce
as part of your joint parenting plan dated May 30, 2007.
That is the order of the court.’’ On December 24, 2013,
the defendant filed the present appeal, arguing that the
court, Klatt, J., ignored the April 15, 2010 modification
and improperly reinstated portions of the original par-
enting plan that the defendant claimed that Judge Pin-
kus had modified.
  On March 28, 2014, the court, Klatt, J., found the
defendant in contempt. The court adopted the guardian
ad litem’s reports and recommendations for parenting
access. The court ordered the parties to return in sixty
days and advised the defendant that if she did not com-
ply with any aspect of the guardian ad litem’s plan, it
would grant the plaintiff’s request for a change of cus-
tody and attorney’s fees. On April 28, 2014, the defen-
dant filed an amended appeal.
   On May 23, 2014, the court, Klatt, J., held a hearing
to determine whether the defendant was complying
with the plan of the guardian ad litem. The court found
that joint legal custody was no longer feasible, and
ordered that (1) the plaintiff would have sole legal cus-
tody and physical custody of the minor child, and (2)
the defendant would be responsible for paying certain
attorney’s fees because it found that she had engaged
in ‘‘egregious litigation misconduct . . . over the
course of time’’ by filing multiple requests that con-
cerned financial matters rather than the best interests
of the minor child. On July 14, 2014, the defendant filed
her second amended appeal.
  We first consider whether this court has subject mat-
ter jurisdiction to hear the defendant’s appeal from
Judge Klatt’s order dated November 8, 2013. ‘‘Even
though the issue of mootness was not raised in the
briefs . . . this court has a duty to consider it sua
sponte because mootness implicates the court’s subject
matter jurisdiction. It is, therefore, a threshold matter
to resolve.’’4 (Internal quotation marks omitted.) Ken-
nedy v. Kennedy, 109 Conn. App. 591, 598, 952 A.2d
115 (2008). ‘‘When, during the pendency of an appeal,
events have occurred that preclude an appellate court
from granting any practical relief through its disposition
of the merits, a case has become moot.’’ (Internal quota-
tion marks omitted.) State v. Charlotte Hungerford Hos-
pital, 308 Conn. 140, 143, 60 A.3d 946 (2013).
   ‘‘It is axiomatic that if the issues on appeal become
moot, the reviewing court loses subject matter jurisdic-
tion to hear the appeal. . . . It is a well-settled general
rule that the existence of an actual controversy is an
essential requisite to appellate jurisdiction; it is not the
province of appellate courts to decide moot questions,
disconnected from the granting of actual relief or from
the determination of which no practical relief can fol-
low. . . . An actual controversy must exist not only at
the time the appeal is taken, but also throughout the
pendency of the appeal.’’ (Internal quotation marks
omitted.) Kennedy v. Kennedy, supra, 109 Conn.
App. 599.
   The defendant’s appeal regarding the plaintiff’s visita-
tion rights is moot because the plaintiff now has sole
physical and legal custody of the minor child pursuant
to the court’s order dated May 23, 2014. Despite indicat-
ing on her second amended appeal form that she was
appealing from the ‘‘Rulings/Orders of May 23, 2014,’’
the defendant has not raised a claim in this appeal with
respect to the court’s custody order. Insofar as the
defendant’s appeal challenges the November 8, 2013
order of the court interpreting Judge Pinkus’ order mod-
ifying the plaintiff’s visitation rights, there is no practi-
cal relief that we can afford the defendant, and her
appeal is therefore moot as to this order. Furthermore,
given the factually unique nature of this case, we are
not persuaded that the claim raised by the defendant
in this appeal qualifies for review under the capable of
repetition, yet evading review exception to the moot-
ness doctrine. See Loisel v. Rowe, 233 Conn. 370, 382–
83, 660 A.2d 323 (1995). We therefore conclude that
this court lacks jurisdiction to entertain the defendant’s
appeal from the court’s November 8, 2013 order.5
   The appeal challenging the November 8, 2013 order
of the trial court is dismissed as moot. The judgment
is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
    On her appeal forms, the defendant lists a total of fifteen orders from
which she purports to appeal, including: the order dated November 4, 2013
(denying defendant’s request for permission to file motion for continuance
due to unavailability of two witnesses to testify during contempt hearings);
the order dated November 8, 2013 (ordering parties ‘‘to comply with the
holiday parenting plan as agreed to in the divorce as part of [the] joint
parenting plan dated [May 30, 2007]’’); the order dated November 19, 2013
(denying defendant’s request for permission to file fee waiver for guardian
ad litem); the order dated November 27, 2013 (denying defendant’s request
for permission to file motion to reargue); the order dated December 9, 2013
(denying defendant’s request for permission to file financial affidavit); the
order dated December 13, 2013 (ordering defendant to comply with court’s
prior order to pay one half of guardian ad litem’s fees); the order dated
January 15, 2014 (adopting recommendations of guardian ad litem ‘‘regarding
limitations on the contact from the [defendant] during the [plaintiff’s] parent-
ing time’’; sustaining plaintiff’s objection to defendant’s request for further
financial discovery); the order dated February 26, 2014 (ordering, inter alia,
that both parties comply with parenting plan dated May 30, 2007); the order
dated March 24, 2014 (denying defendant’s motion for continuance due to
unavailability of two witnesses to testify during contempt hearings); the
order dated March 26, 2014 (denying defendant’s request for appointment
of counsel for minor child); the order dated March 28, 2014 (granting motion
to quash subpoena; ordering parties to make appointment with pediatrician
for minor child; ordering defendant to provide court with financial affidavit);
the order dated April 7, 2014 (denying defendant’s request for permission
to file motion for contempt); and the order dated May 23, 2014 (granting
plaintiff sole legal and physical custody of minor child). The defendant also
purports to appeal from the court’s orders dated April 2, 2014, and November
8, 2014. Our thorough review of the record, however, does not reveal an
order issued by the court on either April 2, 2014, or November 8, 2014. To
the extent that the defendant purports to appeal from orders issued by the
court on those dates, we decline to review any such claims.
   As noted, the defendant purports to appeal from several orders which do
not modify the plaintiff’s rights to visitation, including the orders dated:
November 4, 2013; November 19, 2013; November 27, 2013; December 9,
2013; December 13, 2013; January 15, 2014; February 26, 2014; March 24,
2014; March 26, 2014; March 28, 2014; April 7, 2014; and May 23, 2014. We
conclude that the defendant has abandoned any claims arising from the
aforementioned orders as a result of an inadequate brief.
   Practice Book § 67-4 prescribes the required components of an appellant’s
brief. It is necessary to this court’s review of an appellant’s claims on appeal
that her brief contain, inter alia, argument and analysis regarding the alleged
errors of the trial court, with appropriate references to the facts bearing
on the issues raised. See Practice Book § 67-4. The defendant’s brief is
completely devoid of those required components. ‘‘It is well settled that
[w]e are not required to review claims that are inadequately briefed. . . . We
consistently have held that [a]nalysis, rather than mere abstract assertion, is
required in order to avoid abandoning an issue by failure to brief the issue
properly. . . . [F]or this court judiciously and efficiently to consider claims
of error raised on appeal . . . the parties must clearly and fully set forth
their arguments in their briefs. We do not reverse the judgment of a trial
court on the basis of challenges to its rulings that have not been adequately
briefed. . . . The parties may not merely cite a legal principle without
analyzing the relationship between the facts of the case and the law cited.
. . . [A]ssignments of error which are merely mentioned but not briefed
beyond a statement of the claim will be deemed abandoned and will not
be reviewed by this court.’’ (Internal quotation marks omitted.) Clelford v.
Bristol, 150 Conn. App. 229, 233, 90 A.3d 998 (2014). We carefully have
reviewed the defendant’s brief. The defendant has failed to brief how or
why the those orders were improper. Accordingly, we decline to review the
court’s rulings with respect to these orders.
   2
     At the time the dissolution judgment was rendered, both of the parties’
children were minors.
   3
     Specifically, the May, 2007 parenting plan provided the following: ‘‘The
[plaintiff] shall have frequent, reasonable and liberal parenting time with
the children which, at a minimum, shall include alternating weekends . . . .
In addition, the [plaintiff] shall have every Thursday from 4:00 p.m. until
8:00 p.m.’’ This plan also included a visitation schedule for holidays and
school vacation periods.
   4
     After oral argument, this court, sua sponte, ordered supplemental briefing
on the following issue: ‘‘Whether the defendant/mother’s claim pertaining
to the trial court’s November 8, 2013 order regarding visitation of the plaintiff/
father should be dismissed as moot because on May 23, 2014, the plaintiff/
father was awarded sole legal and physical custody of the minor child.’’
   5
     For purposes of clarity, we note that even if this court were to review
the merits of the defendant’s sole claim on appeal, she would not prevail.
Our thorough review of the transcript of the April 15, 2010 hearing on
the defendant’s motion to modify the parenting plan does not reveal any
discussion of the plaintiff’s visitation rights on holidays or during vacations.
The modification order issued by Judge Pinkus provided only that the plain-
tiff would, at a minimum, exercise his weekend visitation with his minor
son on Saturdays between 1 and 5 p.m., and on Sundays between 3 and 6
p.m. By its unambiguous terms, and in the circumstances of its making, this
order did not modify the visitation rights of the plaintiff on holidays or
during vacations. The court therefore did not abuse its discretion during
the November 8, 2013 contempt hearing when it determined that the April
15, 2010 order did not modify the holiday visitation rights set forth in the
parties’ original parenting plan.